Title: The American Commissioners to Sartine, 17 September 1778: résumé
From: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John
To: Sartine, Antoine-Raymond-Gualbert-Gabriel de


<Passy, September 17, 1778: We received today your letter of the sixteenth relative to the recapture of the Isabelle. We agree with your Excellency’s sentiments on reciprocity between the two nations. Unfortunately we have no access here to United States’ law. A copy of your letter and our answer will be sent to Congress and we assume Congress will extend to French privateers the advantages enjoyed by our privateers here. In the present case, depending as it does on a narrow construction of piracy and on a departure from the spirit of the laws of nations, we think it ill-advised of the owner to enter litigation.
We question the applicability of the royal ordnance of 1681: the Guernsey privateer was commissioned by the British king to cruise against American vessels and while no formal declaration of hostilities exists between England and France, these nations have in effect been at war since the mutual withdrawal of ambassadors. If it is admitted that the two nations are at war, it would be without precedent to judge the subjects of either one guilty of piracy for acts of hostility committed at sea against the other.>
